DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/18/22.
Claims 1-32 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/31/20, 12/28/20 and 12/18/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 5/18/22 with respect to claims 1-24 have been considered but are not persuasive.

	Applicant argued in page 8 about double patenting rejection.	Examiner disagree on this because the difference of limitation “a first absorbance difference being smaller than a second absorbance difference” with “a first absorbance difference being larger than a second absorbance difference” is not patentable distinction, because naming of first and second is arbitrary and so is their relative relations as larger or smaller. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the same comparison algorithm is applicable for finding larger or smaller difference because larger or smaller will depend which frequency is considered first relative to the other frequency.
	
	Applicant argued in page 10 that neither Morishita nor Hendon is aimed at distinguishing between a thermally denatured muscle layer and a fat layer.	 Examiner disagree on this because Lim [0104] is cited for this.

Applicant argued in page 10 that prior art does not teach Morishita discloses observation with a narrowband light, but does not teach or suggest: wherein the processor is configured to generate, based on the first image and the second image, the display image that displays a thermally denatured muscle layer of the subject and a fat layer of the subject in a manner allowing for identification of the layers from each other.
Examiner disagree on this because rejection is under 103 and applicant is attacking individual element from different reference.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that Morishita’s narrowband light to applicable for Lim [0104] with predictable results to come up the claimed invention.

Applicant’s rest of the argument related to the new claims has been mapped below under 103 rejection section. Please note those claims are renumbered version of original claims and has been rejected as previous as no specific argument has been made.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1, 15-16 and 32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of co-pending application 17/126,123. The difference of limitation “a first absorbance difference being smaller than a second absorbance difference” with “a first absorbance difference being larger than a second absorbance difference” is not patentable distinction, because naming of first and second is arbitrary and so is their relative relations as larger or smaller. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the same comparison algorithm is applicable for finding larger or smaller difference because larger or smaller will depend which frequency is considered first relative to the other frequency.

Instant Application 17/126,522
Co-pending Application 17/126,123
1. an endoscope apparatus comprising:
an illumination device configured to emit a plurality of illumination lights comprising first narrowband light and second narrowband light; 

an endoscope configured to capture an image using return light, from a subject, based on light emitted from the illumination device; and

a endoscope processor comprising a processor, wherein the processor is configured to generate a display image on the basis of a first image captured with the first narrowband light emitted and a second image captured with the second narrowband light emitted,

wherein a first absorbance difference is smaller than a second absorbance difference, 

the first absorbance difference being a differential absolute value between an absorbance of B-carotene at a peak wavelength of the first narrowband light and an absorbance of B-carotene at a peak wavelength of the second narrowband light, 

the second absorbance difference being a differential absolute value between an absorbance of metmyoglobin at the peak wavelength of the first narrowband light, and an absorbance of metmyoglobin at the peak wavelength of the second narrowband light, 

wherein the processor is configured to generate, based on the first image and the second image, the display image that displays a thermally denatured muscle layer of the subject and, a fat layer of the subject, in a manner allowing for identification of the layers from each other.
1. An endoscope apparatus comprising:
an illumination device configured to emit a plurality of illumination lights comprising first narrowband light and second narrowband light; and 

an imaging device configured to capture an image using return light, from a subject, based on light emitted from the illumination device; and

an endoscope processor comprising a processor, the processor being configured to generate a display image on the basis of a first image captured with the first narrowband light emitted, and a second image captured with the second narrowband light emitted,

wherein a first absorbance difference is larger than a second absorbance difference, 

the first absorbance difference being a differential absolute value between an absorbance of B-carotene at a peak wavelength of the first narrowband light and an absorbance of B-carotene at a peak wavelength of the second narrowband light, 

the second absorbance difference being a differential absolute value between an absorbance of metmyoglobin at the peak wavelength of the first narrowband light and an absorbance of metmyoglobin at a peak wavelength of the second narrowband light, and 

wherein the processor is configured to generate, based on the first image and, the second image, the display image that displays a thermally denatured muscle layer of the subject and a fat layer of the subject, in a manner allowing for identification of the layers from each other.



	9.  	Limitations of remaining claims of instant application are obvious over co-pending application 17/126,123 claims, in view of prior art Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1), Endo (U.S. Pub. No. 20200375439 A1)
 and Werahera (U.S. Pub. No. 20150150459 A1). Please see “Rejections - 35 USC § 103” and the reason for obviousness of the remaining claims from the section of 103 rejections given below. Same motivations described below under 103 rejections are applicable for combining co-pending application and above stated prior arts. Please take a look at the dependent claims of o-pending application which are very similar and obvious variation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15-19, 21-22, 24-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1).

Regarding to claim 1, 15-16 and 32:

1. Morishita teach an endoscope apparatus comprising: (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus)
an illumination device configured to emit a plurality of illumination lights comprising first narrowband light and second narrowband light; and (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion)
an endoscope configured to capture an image using return light, from a subject, based on light emitted from the illumination device; and (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected [return] light including two or more narrow bands acquired by the image acquisition portion)
an endoscope processor comprising a processor, (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus provided with: an inserted portion 2 that is inserted into a living organism; a light-source portion 3 that is connected to the inserted portion 2; a processor portion 4 that is connected to the inserted portion 2; and a monitor (display portion) 5 that displays an image generated by the processor portion 4) the processor is configured to generate a display image (Morishita [0035] FIG. 1, the biological observation apparatus 1 according to this embodiment is an endoscope apparatus provided with: an inserted portion 2 that is inserted into a living organism; a
light-source portion 3 that is connected to the inserted portion 2; a processor
portion 4 that is connected to the inserted portion 2; and a monitor (display
portion) 5 that displays an image generated by the processor portion 4)
 on the basis of a first image captured with the first narrowband light emitted, and a second image captured with the second narrowband light emitted, (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion. Morishita [0045] A normal observation image is an image that is constituted of all image signals of the R, G, B1, and B2 wavelength bands acquired by the image-acquisition device 12 (among R, G, and B image signals constituting the color image, wherein image signals in which B1 and B2 image signals are added are used as B image signals, and R and G image signals are used without modification). [0046] A surface-layer observation image is a special-light image that is constituted of the image signals of R, G, and B1 wavelength bands acquired by the image-acquisition device 12. [0047] A deep-layer observation image is a special-light image that is constituted of the image signals of R, G, and B2 wavelength bands acquired by the image-acquisition device 12. [0069-0072])
the first absorbance difference being a differential absolute value between an absorbance of B-carotene at a peak wavelength of the first narrowband light and an absorbance of B-carotene at a peak wavelength of the second narrowband light, (Morishita [0071] A fat emphasized image is a special-light image that is constituted of the image signals of the R1, R2, G1, G2, and B2 wavelength bands acquired by the image-acquisition device 12. FIG. 6B is a diagram showing the absorption characteristics of β-carotene contained in the biological tissue X. As shown in FIG. 6B, the absorption by β-carotene, a large quantity of which is contained in fat, is notably high in the B2 wavelength band. Therefore, it is possible to generate an image in which β-carotene is emphasized by selecting only [differential absolute value] the image signals of the B2 wavelength band from the B wavelength band constituting the color image. Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion)
wherein the processor is configured to generate, based on the first image and, the second image, (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion. Morishita [0045] A normal observation image is an image that is constituted of all image signals of the R, G, B1, and B2 wavelength bands acquired by the image-acquisition device 12 (among R, G, and B image signals constituting the color image, wherein image signals in which B1 and B2 image signals are added are used as B image signals, and R and G image signals are used without modification). [0046] A surface-layer observation image is a special-light image that is constituted of the image signals of R, G, and B1 wavelength bands acquired by the image-acquisition device 12. [0047] A deep-layer observation image is a special-light image that is constituted of the image signals of R, G, and B2 wavelength bands acquired by the image-acquisition device 12. [0069-0072])

Morishita do not explicitly teach wherein a first absorbance difference is larger than a second absorbance difference, the second absorbance difference being a differential absolute value between an absorbance of metmyoglobin at the peak wavelength of the first narrowband light and an absorbance of metmyoglobin at a peak wavelength of the second narrowband light, and the display image that displays a thermally denatured muscle layer of the subject and a fat layer of the subject, in a manner allowing for identification of the layers from each other.

However Hendon teach wherein a first absorbance difference is smaller than a second absorbance difference, (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows some are smaller than other)
the second absorbance difference being a differential absolute value between an absorbance of metmyoglobin at the peak wavelength of the first narrowband light and an absorbance of metmyoglobin at a peak wavelength of the second narrowband light, and (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows some are smaller than other)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon in video/camera technology. One would be motivated to do so, to incorporate a first absorbance difference is larger than a second absorbance difference. This functionality will improve efficiency.

The combination of Morishita and Hendon do not explicitly teach the display image that displays a thermally denatured muscle layer of the subject and a fat layer of the subject, in a manner allowing for identification of the layers from each other.

However Lim teach the display image that displays a thermally denatured muscle layer of the subject (Lim [0084] allow the operator to calculate the percentage of denatured tissue in real time; i.e., 10%, 20% 50% etc., and tell the operator when he is done. This can be displayed on a user interface display unit) and a fat layer of the subject, (Lim [0088] the present invention is further adapted to determine the kind of tissue or the composition of tissue. Optical spectra assigned to different types of tissues, for example, fat, nerve, muscle, collagen, water are stored in the memory wherein the present invention is adapted to determine the respective kind of tissue or the composition of tissue under examination during a procedure by comparing the stored optical spectra with examined optical spectra) in a manner allowing for identification of the layers from each other. (Lim [0104] the illumination or emitting optic fiber is fired and the receiving optic fiber is scanned along the tissue to probe the deepest depth of the tissue until it registers the NIR signature of fat. This represents the deepest adventitial layer of fat beyond which the ablation should not proceed. This is also the layer where critical structures like the phrenic nerve, adjacent to the right superior pulmonary vein are located. If the initial scanning process registers the NIR signature of nerve over the location of the right superior pulmonary vein, an alternative site may be targeted for ablation to prevent injury to the phrenic nerve. The depth at which the fatty adventitial layer is recorded at is, for example, 5 mm. The spatial offset is then adjusted until the NIR signature of muscle is recorded. The muscle layer of the left atrium lies superficial to the fatty adventitial layer. So the depth of this muscle layer will be for example 4 mm. Ablation is then carried out. As discussed above, as the ablation is carried out, a change in reflectance occurs. This change in reflectance will be normalized to get a ratio which will cancel out the effects of absorbance. This change in reflectance with respect to time can be fit to an exponential function which is modeled on the Arrhenius equation for thermal denaturation. The Arrhenius equation can predict a 100% transmurality (i.e., denatured tissue) for a particular tissue temperature (for example 60 degrees Celsius) held for a particular duration (for example 20 seconds). This particular set of conditions is associated with a thermal denaturation exponential curve with a rate constant that is given by the slope of the curve whereby 63% of the tissue has been denatured)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon and Lim in video/camera technology. One would be motivated to do so, to incorporate the display image that displays a thermally denatured muscle layer of the subject and a fat layer of the subject, in a manner allowing for identification of the layers from each other. This functionality will improve user experience.

Regarding to claim 17:

17. Morishita teach the endoscope apparatus as defined in claim 1, wherein the illumination device is configured to emit a third narrowband light, (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion)
wherein the processor is configured to generate, based on a third image captured with the third narrowband light emitted, (Morishita [0009] an image-generating portion that generates an image on the basis of two or more types of the image signals obtained from the reflected light including two or more narrow bands acquired by the image acquisition portion. Morishita [0045] A normal observation image is an image that is constituted of all image signals of the R, G, B1, and B2 wavelength bands acquired by the image-acquisition device 12 (among R, G, and B image signals constituting the color image, wherein image signals in which B1 and B2 image signals are added are used as B image signals, and R and G image signals are used without modification). [0046] A surface-layer observation image is a special-light image that is constituted of the image signals of R, G, and B1 wavelength bands acquired by the image-acquisition device 12. [0047] A deep-layer observation image is a special-light image that is constituted of the image signals of R, G, and B2 wavelength bands acquired by the image-acquisition device 12. B, B1 and B2 are three narrow band images. See also [0069-0072]) 

Morishita do not explicitly teach a display image that displays the thermally denatured muscle layer and the fat layer in a manner allowing for identification from other layers, and wherein a peak wavelength of the third narrowband light differs from the peak wavelength of the first narrowband light and the peak wavelength of the second narrowband light.

However Lim teach a display image that displays the thermally denatured muscle layer (Lim [0084] allow the operator to calculate the percentage of denatured tissue in real time; i.e., 10%, 20% 50% etc., and tell the operator when he is done. This can be displayed on a user interface display unit) and the fat layer in a manner allowing for identification from other layers, and (Lim [0104] the illumination or emitting optic fiber is fired and the receiving optic fiber is scanned along the tissue to probe the deepest depth of the tissue until it registers the NIR signature of fat. This represents the deepest adventitial layer of fat beyond which the ablation should not proceed. This is also the layer where critical structures like the phrenic nerve, adjacent to the right superior pulmonary vein are located. If the initial scanning process registers the NIR signature of nerve over the location of the right superior pulmonary vein, an alternative site may be targeted for ablation to prevent injury to the phrenic nerve. The depth at which the fatty adventitial layer is recorded at is, for example, 5 mm. The spatial offset is then adjusted until the NIR signature of muscle is recorded. The muscle layer of the left atrium lies superficial to the fatty adventitial layer. So the depth of this muscle layer will be for example 4 mm. Ablation is then carried out. As discussed above, as the ablation is carried out, a change in reflectance occurs. This change in reflectance will be normalized to get a ratio which will cancel out the effects of absorbance. This change in reflectance with respect to time can be fit to an exponential function which is modeled on the Arrhenius equation for thermal denaturation. The Arrhenius equation can predict a 100% transmurality (i.e., denatured tissue) for a particular tissue temperature (for example 60 degrees Celsius) held for a particular duration (for example 20 seconds). This particular set of conditions is associated with a thermal denaturation exponential curve with a rate constant that is given by the slope of the curve whereby 63% of the tissue has been denatured)

However Hendon teach wherein a peak wavelength of the third narrowband light differs from the peak wavelength of the first narrowband light and the peak wavelength of the second narrowband light. (Hendon It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because Hendon [0049] As illustrates in the graph shown in FIG. 3, Extinction spectra for dominant chromophores in the visible range can be used for fitting cardiac tissue. Spectra were derived from equine heart (e.g., MbO-oxymyoglobin 310, Mb-deoxymyoglobin 320, Mmb-metmyoglobin 330) which shows different peak wavelength for different type tissues)

Regarding to claim 18:

18. Morishita teach the endoscope apparatus as defined in claim 17, Morishita do not explicitly teach wherein a third absorbance difference being smaller than the second absorbance difference, the third absorbance difference being a difference between an absorbance of myoglobin at the peak wavelength of the first narrowband light and an absorbance of myoglobin at the peak wavelength of the second narrowband light.

However Hendon teach a third absorbance difference being smaller than the second absorbance difference, the third absorbance difference being a difference between an absorbance of myoglobin at the peak wavelength of the first narrowband light and an absorbance of myoglobin at the peak wavelength of the second narrowband light. (Hendon Fig. 3 shows absorbance from lights with different wavelengths from different tissue objects ex. met-myoglobin and oxy-myoglobin, because [0044] absorption contributions to the measured signal was modeled as a weighted sum of MbO, Mb, and Mmb [met-myoglobin] extinction spectra. Fig. 3 shows different peaks)

Regarding to claim 19:

19. Morishita teach the endoscope apparatus as defined in claim 17, wherein the third narrowband light is light with a peak wavelength within a blue wavelength band or light with a peak wavelength within a red wavelength band. (Morishita FIG. 6C peak between 600-650 which is red band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Regarding to claim 21:

21. Morishita teach the endoscope apparatus as defined in claim 19, wherein the light with a peak wavelength within the blue wavelength band being light that corresponds to a wavelength band of 450-500 nm, (Morishita FIG. 6B peak between 450-490 which is blue band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter) wherein the light with a peak wavelength within the red wavelength band being light that corresponds to a wavelength band of 600-650 nm. (Morishita FIG. 6C peak between 600-650 which is red band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Regarding to claim 22:

22. Morishita teach the endoscope apparatus as defined in claim 17, wherein the third narrowband light being light with a peak wavelength within a blue wavelength band or light with a peak wavelength within a green wavelength band. (Morishita FIG. 6C peak between 600-650 which is red band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Regarding to claim 24:

24. Morishita teach the endoscope apparatus as defined in claim 22, wherein the light with a peak wavelength within the blue wavelength band being light that corresponds to a wavelength band of 450-500 nm, (Morishita FIG. 6B peak between 450-490 which is blue band. [0039] As shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter) 

Morishita do not explicitly teach wherein the light with a peak wavelength within the green wavelength band being light that corresponds to a wavelength band of 525-575 nm.

However Hendon teach wherein the light with a peak wavelength within the green wavelength band being light that corresponds to a wavelength band of 525-575 nm. (Hendon Fig. 3 shows two different absorbance peak near 540 nm and 580 nm)

Regarding to claim 25:

25. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach wherein the first narrowband light being narrowband light with a peak wavelength within a range of 540 nm + 10 nm, the second narrowband light being narrowband light with a peak wavelength within a range of 580 nm + 10 nm.

However Hendon teach wherein the first narrowband light being narrowband light with a peak wavelength within a range of 540 nm + 10 nm, the second narrowband light being narrowband light with a peak wavelength within a range of 580 nm + 10 nm. (Hendon Fig. 3 shows two different absorbance peak near 540 nm and 580 nm)

Regarding to claim 26:

26. Morishita teach the endoscope apparatus as defined in claim 1, wherein the first narrowband light being narrowband light with a peak wavelength within a range of 630 nm + 10 nm, the second narrowband light being narrowband light with a peak wavelength within a range of 680 nm + 10 nm. (Morishita FIG. 6C [0039] as shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter. Multiple filter can be applied using to get different wavelength between 630-680 using similar algorithm to get B, B1 and B2 which was shown in  Morishita [0045] A normal observation image is an image that is constituted of all image signals of the R, G, B1, and B2 wavelength bands acquired by the image-acquisition device 12 (among R, G, and B image signals constituting the color image, wherein image signals in which B1 and B2 image signals are added are used as B image signals, and R and G image signals are used without modification)

Regarding to claim 27:

27. Morishita teach the endoscope apparatus as defined in claim 1, wherein the second narrowband light is narrowband light with a peak wavelength within a range of 630 nm + 10 nm. (Morishita FIG. 6C [0039] as shown in FIG. 3B, the first spectral filter F1 has B1 (410 to 440 nm), G (500 to 570 nm), and R (580 to 650 nm) transmission wavelength bands. In the figure, the broken line indicates the sensitivity of the color CCD 12, and the dashed lines individually indicate the central wavelengths of the R, G, and B wavelength bands. Illumination light is tunable using filter)

Morishita do not explicitly teach wherein the first narrowband light is narrowband light with a peak wavelength within a range of 540 nm + 10 nm.

However Hendon teach wherein the first narrowband light is narrowband light with a peak wavelength within a range of 540 nm + 10 nm, and (Hendon Fig. 3 shows two different absorbance peak near 540 nm)

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672 A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1) and Endo (U.S. Pub. No. 20200375439 A1).

Regarding to claim 28:

28. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach wherein the processor is configured to: calculate a highlighting amount based on correlation between the first image and the second image, and perform a highlighting process on the display image based on the highlighting amount.

However Endo teach wherein the processor is configured to: calculate a highlighting amount based on correlation between the first image and the second image, and perform a highlighting process on the display image based on the highlighting amount. (Endo [0048] an image of oxygen saturation level measurement representing the results of measurement of biological functions is displayed on the monitor 18 on the basis of a first image and a second image in different wavelength ranges … This image is an image (hereinafter referred to as an oxygen saturation image) obtained by measuring the oxygen saturation level of an observation target and representing the measured oxygen saturation level by an image using pseudo colors, etc. by using correlations among the first image, the second image, and oxygen saturation levels. In the multi-observation mode, switching between the normal mode and the oxygen saturation mode is automatically performed. That is, in the multi-observation mode, a normal image in the normal mode and an oxygen saturation image in the oxygen saturation mode are displayed without manually switching between the observation modes. Note that in the multi-observation mode, a blood vessel highlight mode in which a blood vessel highlight image is displayed on the monitor 18 may be performed instead of the oxygen saturation mode)

The motivation for combining Morishita, Hendon and Lim as set forth in claim 1 is equally applicable to claim 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon, Lim and Endo in video/camera technology. One would be motivated to do so, to incorporate wherein the processor is configured to: calculate a highlighting amount based on correlation between the first image and the second image, and perform a highlighting process on the display image based on the highlighting amount. This functionality will improve accuracy.

Regarding to claim 29:

29. Morishita teach the endoscope apparatus as defined in claim 28, Morishita do not explicitly teach wherein the processor is configured to calculate the highlighting amount based on a ratio or a difference between a signal value of the first image and a signal value of the second image.

However Endo teach wherein the processor is configured to calculate the highlighting amount based on a ratio or a difference between a signal value of the first image and a signal value of the second image. (Endo [0048] it is preferable to generate a blood vessel highlight image by performing blood vessel highlight computation between a plurality of images obtained by using multi-frame illumination that is used in the blood vessel highlight mode. Here, mainly, computation between images of a plurality of frames, such as oxygen saturation level computation for measuring an oxygen saturation level and blood vessel highlight computation, is called computational processing. An image generated by performing the computational processing is called a computational image. [0072] Note that the position and shape of each isopleth in the first feature space can be obtained in advance by a physical simulation of light scattering. Further, the correlation storage unit 72 stores the correlations between the signal ratios B1/G2 and R2/G2 and the oxygen saturation levels)

Regarding to claim 30:

30. Morishita teach the endoscope apparatus as defined in claim 28, Morishita do not explicitly teach wherein the processor is configured to perform a color conversion process on the display image based on the highlighting amount.

However Endo teach wherein the processor is configured to perform a color conversion process on the display image (Endo [0057] color conversion from complementary colors to primary colors is performed to convert the image signals for four colors of C, M, Y, and G to image signals for three colors of R, G, and B, so that image signals for respective colors of R, G, and B can be obtained as in the case of using the image sensor 36) based on the highlighting amount. (Endo [0048] it is preferable to generate a blood vessel highlight image by performing blood vessel highlight computation between a plurality of images obtained by using multi-frame illumination that is used in the blood vessel highlight mode. Here, mainly, computation between images of a plurality of frames, such as oxygen saturation level computation for measuring an oxygen saturation level and blood vessel highlight computation, is called computational processing. An image generated by performing the computational processing is called a computational image)

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (U.S. Pub. No. 20180000334 which is English translation of WO2016151672 A1 [PCT/JP2015/058459] published in 2016-09-29), in view of Hendon (U.S. Pub. No. 20180303544 A1), further in view of Lim (U.S. Pub. No. 20170202619 A1) and Werahera (U.S. Pub. No. 20150150459 A1).

Regarding to claim 31:

31. Morishita teach the endoscope apparatus as defined in claim 1, Morishita do not explicitly teach the subject being a bladder wall.

However Werahera teach the subject being a bladder wall. (Werahera [0051] FIG. 4 illustrates brachytherapy in which radioactive pellets 45 have been located within the prostate 42 about a tumor 46 relative to a bladder 47 and relative to a seminal vesicle 48. [0052] FIG. 5A illustrates a photograph of a three-dimensional (3D) optically mapped image of the prostate following optical measurements identifying locations of prostate cancer lesions according to one embodiment. FIG. 5B corresponds to FIG. 5A and illustrates in a simplified line drawing of a perspective view of the three-dimensional (3D) optically mapped image of the prostate shown in FIG. 5A; FIG. 5B is provided to illustrate some of the details of FIG. 5A)

The motivation for combining Morishita, Hendon and Lim as set forth in claim 1 is equally applicable to claim 31. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morishita, further incorporating Hendon, Lim and Werahera in video/camera technology. One would be motivated to do so, to incorporate the subject being a bladder wall. This functionality will enhance functionality.

Allowable subject matter

Regarding to claim 20 and 23:

Claims 20 and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482